PE'R CURIAM.
A certified copy of the notice of appeal from a judgment of the circuit court of Hand county was filed in this court on July 6, 1922. The appeal is from a judgment entered June 28, 1921, and from an order denying a new trial entered June 27, 1922. No other papers of any kind have been filed in this court. For all the reasons set forth in the case of Wederath v. Gigg, County Superintendent, 197 N. W. 786, decided at this term of court, this appeal is deemed abandoned, and the judgment and order of the lower court are affirmed.
Note. — Reported in 197 N. W. 787. See, Headnote, Appeal and Error, 3 C. J. Sec. 1607, 4 C. J. Sec. 2437, 3 C. J. Sec. 1603.